SELECTED CONSOLIDATED FINANCIAL DATA The summary information presented below under "Selected Balance Sheet Data" and "Selected Operations Data" for, and as of the end of, each of the years ended September 30 is derived from our audited consolidated financial statements.The following information is only a summary and you should read it in conjunction with our consolidated financial statements and notes beginning on page 40. September 30, 2009 2008 2007 2006 2005 (Dollars in thousands, except per share amounts) Selected Balance Sheet Data: Total assets $ 8,403,680 $ 8,055,249 $ 7,675,886 $ 8,199,073 $ 8,409,687 Loans receivable, net 5,603,965 5,320,780 5,290,071 5,221,117 5,464,130 Investment securities: Available-for-sale (“AFS”) 234,784 49,586 102,424 189,480 Held-to-maturity (“HTM”) 245,920 92,773 421,744 240,000 430,499 Mortgage-backed securities (“MBS”): Trading 396,904 AFS 1,389,211 1,484,055 402,686 556,248 737,638 HTM 603,256 750,284 1,011,585 1,131,634 1,407,616 Capital stock of Federal Home Loan Bank (“FHLB”) 133,064 124,406 139,661 165,130 182,259 Deposits 4,228,609 3,923,883 3,922,782 3,900,431 3,960,297 Advances from FHLB 2,392,570 2,447,129 2,732,183 3,268,705 3,426,465 Other borrowings 713,609 713,581 53,524 53,467 53,410 Stockholders’ equity 941,298 871,216 867,631 863,219 865,063 Book value per share 12.85 11.93 11.88 11.89 11.91 Year Ended September 30, 2009 2008 2007 2006 2005 (Dollars and counts in thousands, except per share amounts) Selected Operations Data: Total interest and dividend income $ 412,786 $ 410,806 $ 411,550 $ 410,928 $ 400,107 Total interest expense 236,144 276,638 305,110 283,905 244,201 Net interest and dividend income 176,642 134,168 106,440 127,023 155,906 Provision (recovery) for loan losses 6,391 2,051 (225 ) 247 215 Net interest and dividend income after provision (recovery) for loan losses 170,251 132,117 106,665 126,776 155,691 Retail fees and charges 18,023 17,805 16,120 17,007 16,029 Other income 10,571 12,222 7,846 7,788 7,286 Total other income 28,594 30,027 23,966 24,795 23,315 Total other expenses 93,621 81,989 77,725 72,868 73,631 Income before income tax expense 105,224 80,155 52,906 78,703 105,375 Income tax expense 38,926 29,201 20,610 30,586 40,316 Net income 66,298 50,954 32,296 48,117 65,059 Basic earnings per share $ 0.91 $ 0.70 $ 0.44 $ 0.66 $ 0.90 Average shares outstanding 73,144 72,939 72,849 72,595 72,506 Diluted earnings per share $ 0.91 $ 0.70 $ 0.44 $ 0.66 $ 0.89 Average diluted shares outstanding 73,208 73,013 72,970 72,854 73,082 6 2009 2008 2007 2006 2005 Selected Performance and Financial Ratios and Other Data: Performance Ratios: Return on average assets 0.81 % 0.65 % 0.41 % 0.58 % 0.77 % Return on average equity 7.27 5.86 3.72 5.58 7.62 Dividends paid per public share (1) $ 2.11 $ 2.00 $ 2.09 $ 2.30 $ 2.00 Dividend payout ratio 66.47 % 81.30 % 133.14 % 97.41 % 62.59 % Ratio of operating expense to average total assets 1.14 1.04 0.98 0.88 0.87 Efficiency ratio 45.62 49.93 59.60 48.03 41.19 Ratio of average interest-earning assets to average interest-bearing liabilities 1.12 x 1.12 x 1.12 x 1.11 x 1.10 x Interest rate spread information: Average during period 1.86 % 1.35 % 0.93 % 1.19 % 1.59 % End of period 1.89 1.70 0.89 1.07 1.46 Net interest margin 2.20 1.75 1.36 1.57 1.87 Asset Quality Ratios: Non-performing assets to total assets 0.46 0.23 0.12 0.10 0.08 Non-performing loans to total loans 0.55 0.26 0.14 0.11 0.09 Allowance for loan losses to non-performing loans 32.83 42.37 56.87 79.03 89.14 Allowance for loan losses to loans receivable, net 0.18 0.11 0.08 0.08 0.08 Capital Ratios: Equity to total assets at end of period 11.20 10.82 11.30 10.53 10.29 Average equity to average assets 11.08 11.05 10.91 10.47 10.05 Regulatory Capital Ratios of Bank: Tangible equity 10.0 10.0 10.3 9.5 9.1 Tier 1 (core) capital 10.0 10.0 10.3 9.5 9.1 Tier 1 (core) risk-based capital 23.2 23.1 22.9 22.6 21.3 Total risk-based capital 23.3 23.0 22.8 22.5 21.3 Other Data: Number of traditional offices 33 30 29 29 29 Number of in-store offices 9 9 9 9 8 (1)For all years shown, Capitol Federal Savings Bank MHC, which owns a majority of the outstanding shares of Capitol Federal Financial common stock, waived its right to receive dividends paid on the common stock with the exception of the $0.50 per share dividend paid on 500,000 shares in February 2005.Public shares exclude shares held by Capitol Federal Savings Bank MHC, as well as unallocated shares held in the Capitol Federal Financial Employee Stock Ownership Plan (“ESOP”).See page 23 for additional information. 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS General Overview Capitol Federal Financial (the “Company”) is the mid-tier holding company and the sole shareholder of Capitol Federal Savings Bank (the “Bank”).Capitol Federal Savings Bank MHC (“MHC”), a federally chartered mutual holding company, is the majority owner of the Company.MHC owns 52,192,817 shares of the 74,099,355 voting shares outstanding on September 30, 2009.The Company’s common stock is traded on the NASDAQ Stock Market LLC under the symbol “CFFN.”The Bank comprises almost all of the consolidated assets and liabilities of the Company and the Company is dependent primarily upon the performance of the Bank for the results of its operations.Because of this relationship, references to management actions, strategies and results of actions apply to both the Bank and the Company. Private Securities Litigation Reform Act—Safe Harbor Statement We may from time to time make written or oral "forward-looking statements", including statements contained in our filings with the Securities and Exchange Commission (“SEC”).These forward-looking statements may be included in this annual report to stockholders and in other communications by the Company, which are made in good faith by us pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements about our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions that are subject to significant risks and uncertainties, and are subject to change based on various factors, some of which are beyond our control.The words "may", "could", "should", "would", "believe", "anticipate", "estimate", "expect", "intend", "plan" and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause our future results to differ materially from the plans, objectives, goals, expectations, anticipations, estimates and intentions expressed in the forward-looking statements: · our ability to continue to maintain overhead costs at reasonable levels; · our ability to continue to originate a significant volume of one- to four-family loans in our market area; · our ability to acquire funds from or invest funds in wholesale or secondary markets; · the future earnings and capital levels of the Bank, which could affect the ability of the Company to pay dividends in accordance with its dividend policies; · fluctuations in deposit flows, loan demand, and/or real estate values, which may adversely affect our business; · the credit risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; · results of examinations of the Bank by its primary regulator, the Office of Thrift Supervision (the “OTS”), including the possibility that the OTS may, among other things, require the Bank to increase its allowance for loan losses; · the strength of the U.S. economy in general and the strength of the local economies in which we conduct operations; · the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; · the effects of, and changes in, foreign and military policies of the United States Government; · inflation, interest rate, market and monetary fluctuations; · our ability to access cost-effective funding; · the timely development of and acceptance of our new products and services and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; · the willingness of users to substitute competitors’ products and services for our products and services; · our success in gaining regulatory approval of our products and services and branching locations, when required; · the impact of changes in financial services laws and regulations, including laws concerning taxes, banking securities and insurance and the impact of other governmental initiatives affecting the financial services industry; · implementing business initiatives may be more difficult or expensive than anticipated; · technological changes; · acquisitions and dispositions; · changes in consumer spending and saving habits; and · our success at managing the risks involved in our business. This list of important factors is not exclusive.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company or the Bank. 8 The following discussion is intended to assist in understanding the financial condition and results of operations of the Company.The discussion includes comments relating to the Bank, since the Bank is wholly owned by the Company and comprises the majority of assets and is the principal source of income for the Company. Executive Summary The following summary should be read in conjunction with our Management’s Discussion and Analysis of Financial Condition and Results of Operations in its entirety. Our principal business consists of attracting deposits from the general public and investing those funds primarily in permanent loans secured by first mortgages on owner-occupied, one- to four-family residences.We also originate consumer loans, loans secured by first mortgages on non-owner-occupied one- to four-family residences, permanent and construction loans secured by one- to four-family residences, commercial real estate loans, and multi-family real estate loans.While our primary business is the origination of one- to four-family loans funded through retail deposits, we also purchase whole loans and invest in certain investment securities and MBS, and use FHLB advances, repurchase agreements and other borrowings as additional funding sources. The Company is significantly affected by prevailing economic conditions including federal monetary and fiscal policies and federal regulation of financial institutions.Deposit balances are influenced by a number of factors including interest rates paid on competing personal investment products, the level of personal income, and the personal rate of savings within our market areas.Lending activities are influenced by the demand for housing and other loans, changing loan underwriting guidelines, as well as interest rate pricing competition from other lending institutions.The primary sources of funds for lending activities include deposits, loan repayments, investment income, borrowings, and funds provided from operations. The Company’s results of operations are primarily dependent on net interest income, which is the difference between the interest earned on loans, MBS, investment securities and cash, and the interest paid on deposits and borrowings.On a weekly basis, management reviews deposit flows, loan demand, cash levels, and changes in several market rates to assess all pricing strategies.We generally price our loan and deposit products based upon an analysis of our competition and changes in market rates.The Bank generally prices its first mortgage loan products based on secondary market and competitor pricing.Generally, deposit pricing is based upon a survey of competitors in the Bank’s market areas, and the need to attract funding and retain maturing deposits.The majority of our loans are fixed-rate products with maturities up to 30 years, while the majority of our deposits have maturity or reprice dates of less than two years. During the majority, if not all, of fiscal year 2009, the economy was in a recession, largely attributed to steep declines in asset quality and credit quality due to real estate devaluations and an increase in unemployment.Due to strong capital levels, prudent underwriting, and relative economic stability in the Bank’s local market areas, the Bank has not experienced the same magnitude of adverse operational impacts experienced by many financial institutions.We have experienced an increase in the balance of delinquent and non-performing loans and losses on foreclosed property transactions, primarily related to our purchased loan portfolio due to high unemployment and the continued deterioration of the housing markets in some of the states in which we purchased loans.Even though our balance of delinquent and non-performing loans increased during the year, the amounts continue to remain at low levels relative to the size of our loan portfolio. In an effort to prevent inflation, support mortgage lending and housing market recovery, and to help improve credit conditions overall, the Federal Open Market Committee of the Federal Reserve maintained the overnight lending rate between zero and 25 basis points throughout fiscal year 2009.As a result, short-term interest rates remained at low levels during fiscal year 2009.Due to the short-term nature of our deposit portfolio, a majority of the deposit portfolio repriced to lower, market rates during fiscal year 2009.The Federal Reserve also provided emergency funding to struggling firms through a number of new term lending programs and has agreed to purchase a total of $1.25 trillion in agency MBS and up to $200 billion of agency debt, in an effort to keep capital markets functioning. Since December 2008, mortgage rates have, at various points in time, declined to record lows in response to the Federal Reserve’s purchase of U.S. agency debt and MBS, which has spurred an increased demand for our loan modification program and mortgage refinances.Our loan modification program allows existing loan customers, whose loans have not been sold to third parties and who have been current on their contractual loan payments for the previous 12 months, the opportunity to modify, for a fee, their original loan terms to current loan terms being offered.During fiscal year 2009, we modified $1.14 billion and refinanced $267.4 millionof our originated loans.The weighted average interest rate reduction for the modified loans was approximately 87 basis points.Additionally, originations during fiscal year 2009 were generally at rates lower than the overall loan portfolio rate.As a result of modifications and refinances, approximately 20% of our one- to four-family loan portfolio repriced to lower market rates during fiscal year 2009. In an effort to mitigate the net interest income impact of the loan modifications, refinances and loan originations at rates lower than the overall portfolio, the Bank refinanced $875.0 million of FHLB advances during fiscal year 2009.As a result of refinancing the FHLB advances, the Bank was able to lower its weighted average contractual interest rate on the refinanced advances by 224 basis points, from 5.65% to 3.41%.The Bank paid a $38.4 million penalty to the FHLB as a result of prepaying the FHLB advances, which was deferred as an adjustment to the carrying value of the new advances, effectively increasing the interest rate on the new advances by 96 basis points.See additional discussion regarding the FHLB advance refinance in “Notes to Financial Statements-Note 7 - Borrowed Funds.” 9 The Company recognized net income of $66.3 million for the fiscal year ended September 30, 2009, compared to net income of $51.0 million for the fiscal year ended September 30, 2008.The increase in net income between the periods was primarily due to a decrease of $40.5 million in interest expense partially offset by a $9.7 million increase in income tax expense due to higher pre-tax income, an increase of $6.8 million in Federal Deposit Insurance Corporation (“FDIC”) insurance premium expense and an increase of $4.3 million in the provision for loan losses.The Bank’s overall cost of funds decreased during fiscal year 2009 due primarily to a reduction in the rate of our certificate of deposit and money market portfolios as a result of lower short-term market rates and our FHLB advances due to the refinance.The increase in FDIC premium expense was a result of an increase in deposit insurance premiums and a special assessment at June 30, 2009.The $4.3 million increase in the provision for loan losses reflected an increase in specific valuation allowances on purchased loans, an increase in the balance of non-performing purchased loans, an increase in general valuation allowances primarily related to purchased loans 30 to 89 days delinquent, and an increase in charge-offs, also primarily relate to purchased loans.See additional discussion regarding the provision for loan losses in the sections entitled “Critical Accounting Policies – Allowance for Loan Losses” and “Asset Quality”in Part I, Item 1 of the Annual Report on Form 10-K. Total assets increased $348.4 million from $8.06 billion at September 30, 2008 to $8.40 billion at September 30, 2009.The increase in assets was primarily attributable to a $283.2 million increase in loans receivable, substantially due to loan purchases, which was primarily funded by deposit growth.Deposits increased from $3.92 billion at September 30, 2008 to $4.23 billion at September 30, 2009.The $304.7 million increase was primarily in the certificate of deposit and money market portfolios.We believe the turmoil in the credit and equity markets has made deposit products in well-capitalized financial institutions, like the Bank, desirable for many customers.Households have increased their personal savings rate which we believe has also contributed to our growth in deposits. The Bank opened three new branches in our Kansas City and Wichita market areas in fiscal year 2009.The Bank has preliminary plans to open three additional branches in those same market areas during fiscal year 2010. Critical Accounting Policies Our most critical accounting policies are the methodologies used to determine the allowance for loan losses and other-than-temporary impairments in the value of securities.These policies are important to the presentation of our financial condition and results of operations, involve a high degree of complexity, and require management to make difficult and subjective judgments that may require assumptions or estimates about highly uncertain matters.The use of different judgments, assumptions, and estimates could cause reported results to differ materially.These critical accounting policies and their application are reviewed at least annually by our audit committee.The following is a description of our critical accounting policies and an explanation of the methods and assumptions underlying their application. Allowance for Loan Losses.Management maintains an allowance for loan losses to absorb known and inherent losses in the loan portfolio based upon ongoing quarterly assessments of the loan portfolio.Our methodology for assessing the appropriateness of the allowance for loan losses consists of a formula analysis for general valuation allowances and specific valuation allowances for identified problem loans and portfolio segments.The allowance for loan losses is maintained through provisions for loan losses which are charged to income.The provision for loan losses is established after considering the results of management’s quarterly assessment of the allowance for loan losses. Management considers quantitative and qualitative factors when determining the appropriateness of the allowance for loan losses.Such factors include changes in underwriting standards, the trend and composition of delinquent and non-performing loans, results of foreclosed property transactions, historical charge-offs, the current status and trends of local and national economies, specifically levels of unemployment, changes in interest rates, and loan portfolio growth and concentrations. Since our loan portfolio is primarily concentrated in one- to four-family real estate, we monitor one- to four-family real estate market value trends in our local market areas and geographic sections of the U.S. by reference to various industry and market reports, economic releases and surveys, and our general and specific knowledge of the real estate markets in which we lend, in order to determine what impact, if any, such trends may have on the level of our allowance for loan losses.We also use ratio analyses as a supplemental tool for evaluating the overall reasonableness of the allowance for loan losses.We consider the observed trends in the ratios, taking into consideration the composition of our loan portfolio compared to our peers, in combination with our historical loss experience and the impact of current economic conditions, such as the real estate market and levels of unemployment.We also review the actual performance and charge-off history of our portfolio and compare that to our previously determined allowance coverage percentages and specific valuation allowances.This process assists management in evaluating the overall reasonableness of the allowance for loan losses and whether changes need to be made to our assumptions.Our allowance for loan loss methodology is applied in a consistent manner; however, the methodology can be modified in response to changing conditions. 10 Each quarter, the loan portfolio is segregated into categories in the formula analysis based upon certain risk characteristics such as loan type (one- to four-family, multi-family, etc.), interest payments (fixed-rate, adjustable-rate), loan source (originated or purchased), loan-to-value ratios, borrower’s credit score and payment status (i.e. current or number of days delinquent).Consumer loans, such as second mortgages and home equity lines of credit, with the same underlying collateral as a one- to four-family loan are combined with the one- to four-family loan in the formula analysis to calculate a combined loan-to-value ratio.Loss factors are assigned to each category in the formula analysis based on management’s assessment of the potential risk inherent in each category.The greater the risks associated with a particular category, the higher the loss factor.Loss factors increase as individual loans become classified, delinquent, the foreclosure process begins or as economic and market conditions and trends warrant.All loans that are not impaired are included in a formula analysis.Impaired loans are defined as non-accrual loans and troubled debt restructurings that have not been performing under the restructured terms for 12 consecutive months. The loss factors applied in the formula analysis are reviewed quarterly by management to assess whether the factors adequately cover probable and estimable losses inherent in the loan portfolio.The review considers such factors as the trends and composition of delinquent and non-performing loans, the results of foreclosed property transactions, and the status and trends of the local and national economies and housing markets.Our allowance for loan loss methodology permits modifications to any loss factor used in the computation of the formula analysis in the event that, in management’s judgment, significant factors which affect the collectibility of the portfolio or any category of the loan portfolio, as of the evaluation date, are not reflected in the current loss factors.Management’s evaluation of the inherent loss with respect to these conditions is subject to a higher degree of uncertainty because they are not identified with a specific problem loan or portfolio segments. As such, the amounts actually observed with respect to these losses can vary significantly from the estimated amounts. By assessing the estimated losses inherent in our loan portfolio on a quarterly basis, management can adjust specific and inherent loss estimates based upon more current information. The Bank has been experiencing an increase in delinquencies, non-performing loans, net loan charge-offs and losses on foreclosed property transactions, primarily on purchased loans, as a result of the decline in housing and real estate markets and rising levels of unemployment.During fiscal year 2009, management noted measurable differences in the performance and loss experience, with respect to the ultimate disposition of foreclosed properties, for our originated and purchased loan portfolios.As a result, loss factors on 30-89 day delinquent loans were modified based on whether the loan is an originated or purchased loan.The loss factors for purchased loans were modified higher than the loss factors associated with originated loans to account for the performance difference between the two portfolios.Management believes this modification to the formula analysis will result in a more accurate estimate of the inherent losses in the 30-89 day delinquent loan portfolio. Additionally, during fiscal year 2009, the real estate market factors used to calculate estimated current loan-to-value (“LTV”) ratios in the formula analysis were modified as a result of management’s quarterly analysis.The real estate market factors used in the formula analysis are based on a nationally recognized source of indices that management believes will more accurately reflect the current market value of the underlying collateral and therefore allocate loans to a more appropriate LTV category in the formula analysis. The factors are updated in the formula analysis each quarter to reflect current real estate market activity. At least once a year, borrowers’ credit scores utilized in the formula analysis are updated based on credit score information received from one of the three main national credit score providers.Updating the credit scores may result in loans moving to different categories in the formula analysis.The credit scores were last updated in March 2009 for our originated loans and September 2009 for our purchased loans.Management will continue to update credit scores in the formula analysis as deemed necessary, which will primarily be driven by economic conditions. Specific valuation allowances are established in connection with individual loan reviews of specifically identified problem loans and impaired loans.Evaluations of loans for which full collectability is not reasonably assured include evaluation of the estimated fair value of the underlying collateral based upon current appraisals, real estate broker values or listing prices.Additionally, trends and composition of non-performing loans, results of foreclosed property transactions and current status and trends in economic and market conditions are also evaluated.During fiscal year 2009, management noted the updated estimated fair values obtained from loan servicers when a loan became 90 days delinquent were not always an accurate representation of the fair value of the collateral once it was sold.The fair value generally declined between the date the loan became 90 days delinquent and the time the property was sold due to the continued decline in real estate values between those points in time, as it often takes several months for a loan to work through the foreclosure process.As a result of the analysis, management began applying market value adjustments to non-performing purchased loans to more accurately estimate the fair values of the underlying collateral based upon recent trends.The adjustments are determined based on the geographic location of the underlying collateral, recent losses recognized on foreclosed property transactions and trends of non-performing purchased loans entering foreclosure in the various geographic areas.Specific valuation allowances on non-performing loans are established if the adjusted estimated fair value, less estimated selling costs, is less than the current loan balance.Management intends to evaluate the appropriateness of the market value adjustments each quarter.The market value adjustments will continue to be evaluated and adjusted quarterly based on the trends noted above and applied to non-performing loans until the real estate markets and economy improve to such a level that the adjustments are no longer necessary. 11 Loans with an outstanding balance of $1.5 million or more are reviewed annually if secured by property in one of the following categories:multi-family (five or more units) property, unimproved land, other improved commercial property, acquisition and development of land projects, developed building lots, office building, single-use building, or retail building.Specific valuation allowances are established if the individual loan review determines a quantifiable impairment. Assessing the adequacy of the allowance for loan losses is inherently subjective.Actual results could differ from our estimates as a result of changes in economic or market conditions.Changes in estimates could result in a material change in the allowance for loan losses.In the opinion of management, the allowance for loan losses, when taken as a whole, is adequate to absorb reasonable estimated losses inherent in our loan portfolio.However, future adjustments may be necessary if portfolio performance or economic or market conditions differ substantially from the conditions that existed at the time of the initial determinations. Securities Impairment.Management monitors the securities portfolio for other-than-temporary impairments (“OTTI”) on an ongoing basis and performs a formal review quarterly.The process involves monitoring market events and other items that could impact issuers’ ability to perform.The evaluation includes, but is not limited to such factors as:the nature of the investment, the length of time the security has had a fair value less than the amortized cost basis, the cause(s) and severity of the loss, expectation of an anticipated recovery period, recent events specific to the issuer or industry including the issuer’s financial condition and the current ability to make future payments in a timely manner, external credit ratings and recent downgrades in such ratings, the Company’s intent to sell and whether it is more likely than not the Company would be required to sell prior to recovery for debt securities. Management determines whether OTTI losses should be recognized for impaired securities by assessing all known facts and circumstances surrounding the securities.If the Company intends to sell an impaired security or if it is more likely than not that the Company will be required to sell an impaired security before recovery of its amortized cost basis, an OTTI will be recognized and the difference between amortized cost and fair value will be recognized as a loss in earnings.At September 30, 2009, no securities had been identified as other-than-temporarily impaired. Recent Accounting Pronouncements.For a discussion of Recent Accounting Pronouncements, see “Notes to Financial Statements - Note 1- Summary of Significant Accounting Policies.” Management Strategy Our strategy is to operate a retail-oriented financial institution dedicated to serving the needs of customers in our market areas. Our commitment is to provide the broadest possible access to home ownership through our mortgage lending programs and to offer a complete set of personal banking products and services.We strive to enhance stockholder value while maintaining a strong capital position.To achieve our strategy, we focus on the following: · Portfolio Lending.We are one of the largest originators of one- to four-family loans in the state of Kansas.We have primarily originated these loans for our own portfolio, rather than for sale, and generally we service the loans we originate.We provide retail customers with alternatives for their borrowing needs by offering both fixed- and adjustable-rate products with various terms to maturity and pricing alternatives.We offer special programs to individuals who may be first time home buyers, have low or moderate incomes or may have certain credit risk concerns in order to maximize our ability to deliver home ownership opportunities.Through our strong relationships with real estate agents and marketing efforts which reflect our reputation and pricing, we attract mortgage loan business from walk-in customers, customers that apply online, and existing customers.We also purchase one- to four-family loans from correspondent lenders secured by property primarily located within our market areas and select market areas in Missouri and from nationwide lenders. · Retail Financial Services.We offer a wide array of deposit products and retail services for our customers.These products include checking, savings, money market, certificates of deposit and retirement accounts.These products and services are provided through a branch network of 42 locations which includes traditional branch and retail store locations, our call center which operates on extended hours, telephone bill payment services and Internet-based transaction services. · Cost Control.We generally are very effective at controlling our costs of operations, outside of the expense portion of our employee benefit plans which are tied to the Company’s stock price and assessments by government entities.By using technology, we are able to centralize our lending and deposit support functions for efficient processing.Our retail orientation allows us to serve a broad range of customers through relatively few branch locations.Our average deposit base per traditional branch at September 30, 2009 and 2008 was over $117.5 million and $119.5 million, respectively.This large average deposit base helps to control costs.Our one- to four-family lending strategy, through effective management of credit risk, allows us to service a large portfolio of loans at efficient levels because it costs less to service a portfolio of performing loans. 12 · Asset Quality.We utilize underwriting standards for our lending products that are designed to limit our exposure to credit risk, and we have a portfolio of predominately one- to four-family loans.At September 30, 2009, our ratio of non-performing assets to total assets was 0.46%, which continues to remain at low levels relative to the size of our loan portfolio.See additional discussion of asset quality in Part I, Item 1 of the Annual Report on Form 10-K. · Capital Position.Our policy has always been to protect the safety and soundness of the Bank through conservative credit and operational risk management, balance sheet strength, and sound operations.The end result of these activities is a capital ratio in excess of the well-capitalized standards set by the OTS.We believe that maintaining a strong capital position safeguards the long-term interests of the Bank, the Company and our stockholders. · Stockholder Value.We strive to enhance stockholder value while maintaining a strong capital position.We continue to provide returns to stockholders through our dividend payments.Total dividends declared and paid during fiscal year 2009 were $2.11 per public share.In October 2009, the board of directors declared a $0.50 per share dividend which was paid on November 20, 2009 to holders of record on November 6, 2009.Due to MHC's waiver of dividends, the dividend of $0.50 per share was paid only on public shares.On November 5, 2009, the board of directors approved a special year end cash dividend of $0.29 per share which will be paid on December 4, 2009 to stockholders of record on November 20, 2009.The Company’s cash dividend payout policy is reviewed quarterly by management and the board of directors, and the ability to pay dividends under the policy depends upon a number of factors including the Company’s financial condition and results of operations, Bank’s regulatory capital requirements, regulatory limitations on the Bank’s ability to make capital distributions to the Company, the amount of cash at the holding company and the continued waiver of dividends by MHC.It is management’s and the board of directors’ intention to continue to pay regular quarterly dividends of $0.50 per share for the foreseeable future and a special dividend each year, to the extent justified by earnings, under the Company’s stated special dividend formula. · Interest Rate Risk Management.Changes in interest rates are our primary market risk as our balance sheet is almost entirely comprised of interest-earning assets and interest-bearing liabilities.As such, fluctuations in interest rates have a significant impact not only upon our net income but also upon the cash flows related to those assets and liabilities and the market value of our assets and liabilities.To manage interest rate risk, the Asset and Liability Committee (“ALCO”) meets weekly to discuss and monitor the current interest rate environment compared to interest rates offered on our loan and deposit products.Additionally, ALCO meets once a month to review information regarding the sensitivity of our assets and liabilities to changes in rates.The members of ALCO are the Chairman and Chief Executive Officer, the Chief Financial Officer (chair of ALCO), the Executive Vice President for Corporate Services, the Chief Lending Officer, the Executive Vice President for Retail Operations and the Chief Investment Officer. · Liquidity Management.The Bank must manage its daily cash flows.Cash flow management is accomplished through establishing interest rates on loan and deposit products, investing cash flows not placed into mortgage loans, purchasing securities that meet the long term objectives of earnings, liquidity management and interest rate risk management and borrowing funds if cash flows are not sufficient to meet local loan demand or to leverage excess capital.Generally, management manages the Bank’s asset and liability portfolios, including the AFS securities portfolio, as HTM portfolios.As such, changes in the balance or mix of products in these portfolios typically do not occur quickly, especially in a rising rate environment.Because of this, management looks at changes over a period of time to determine trends that can be changed through various strategies in our local markets, by the investments and mortgage loans we purchase or by borrowings we incur. 13 Quantitative and Qualitative Disclosure about Market Risk Asset and Liability Management and Market Risk The rates of interest the Bank earns on assets and pays on liabilities generally are established contractually for a period of time.Fluctuations in interest rates have a significant impact not only upon our net income, but also upon the cash flows of those assets and liabilities and the market value of our assets and liabilities.Our results of operations, like those of other financial institutions, are impacted by these changes in interest rates and the interest rate sensitivity of our interest-earning assets and interest-bearing liabilities.The risk associated with changes in interest rates on the earnings of the Bank and the market value of its financial assets and liabilities is known as interest rate risk.Interest rate risk is our most significant market risk and our ability to adapt to these changes is known as interest rate risk management. The general objective of our interest rate risk management is to determine and manage an appropriate level of interest rate risk while maximizing net interest income, in a manner consistent with our policy to reduce, to the extent possible, the exposure of our net interest income to changes in market interest rates.ALCO regularly reviews the interest rate risk exposure of the Bank by forecasting the impact of hypothetical, alternative interest rate environments on net interest income and market value of portfolio equity (“MVPE”) at various dates.The MVPE is defined as the net of the present value of the cash flows of an institution’s existing assets, liabilities and off-balance sheet instruments.The present values are determined in alternative interest rate environments providing potential changes in net interest income and MVPE under those alternative interest rate environments. The Bank’s analysis of its MVPE at September 30, 2009 indicates a decrease in its risk exposure compared to September 30, 2008 primarily due to lower interest rates at September 30, 2009 compared to September 30, 2008.The Bank’s analysis of the sensitivity of its net interest income to parallel changes in interest rates at September 30, 2009 indicates a decrease in sensitivity since September 30, 2008. Based upon management’s recommendations, the board of directors sets the asset and liability management policies of the Bank.These policies are implemented by ALCO.The purpose of ALCO is to communicate, coordinate and control asset and liability management consistent with the business plan and board-approved policies.ALCO sets goals for and monitors the volume and mix of assets and funding sources taking into account relative costs and spreads, interest rate sensitivity and liquidity needs.The objectives are to manage assets and funding sources to produce the highest profitability balanced against liquidity, capital adequacy and risk management objectives.At each monthly meeting, ALCO recommends appropriate strategy changes.The Chief Financial Officer, or his designee, is responsible for executing, reviewing and reporting on the results of the policy recommendations and strategies to the board of directors, generally on a monthly basis. The ability to maximize net interest income is dependent largely upon the achievement of a positive interest rate spread that can be sustained despite fluctuations in prevailing interest rates.The asset and liability repricing gap is a measure of the difference between the amount of interest-earning assets and interest-bearing liabilities which either reprice or mature within a given period of time.The difference provides an indication of the extent to which an institution's interest rate spread will be affected by changes in interest rates.A gap is considered positive when the amount of interest-earning assets exceeds the amount of interest-bearing liabilities, maturing or repricing during the same period. A gap is considered negative when the amount of interest-bearing liabilities exceeds the amount of interest-earning assets maturing or repricing during the same period.Generally, during a period of rising interest rates, a negative gap within shorter repricing periods adversely affects net interest income, while a positive gap within shorter repricing periods results in an increase in net interest income.During a period of falling interest rates, the opposite would generally be true.As of September 30, 2009, the ratio of our one-year gap to total assets was a positive 6.78%. Management recognizes that dramatic changes in interest rates within a short period of time can cause an increase in our interest rate risk relative to the balance sheet.At times, ALCO may recommend increasing our interest rate risk position in an effort to increase our net interest margin, while maintaining compliance with established board limits for interest rate risk sensitivity.Management believes that maintaining and improving earnings is the best way to preserve a strong capital position.Management recognizes the need, in certain interest rate environments, to limit the Bank's exposure to changing interest rates and may implement strategies to reduce our interest rate risk which could, as a result, reduce earnings in the short-term.To minimize the potential for adverse effects of material and prolonged changes in interest rates on our results of operations, we have adopted asset and liability management policies to better balance the maturities and repricing terms of our interest-earning assets and interest-bearing liabilities based on existing local and national interest rates. During periods of economic uncertainty, rising interest rates or extreme competition for loans, the Bank’s ability to originate or purchase loans may be adversely affected.In such situations, the Bank alternatively may invest its funds into investments or MBS.These alternate investments may have rates of interest lower than rates we could receive on loans, if we were able to originate or purchase them, potentially reducing the Bank’s interest income. 14 Qualitative Disclosure about Market Risk For each period end presented in the following table, the percentage change in the Bank’s estimated net interest income based on the indicated instantaneous, parallel and permanent change in interest rates is presented.The percentage change in each interest rate environment represents the difference between estimated net interest income in the zero basis point interest rate environment (“base case”, assumes the forward market and product interest rates implied by the yield curve are realized) and estimated net interest income in each alternative interest rate environment (assumes market and product interest rates have a parallel shift in rates across all maturities by the indicated change in rates).At September 30, 2009, the three-month Treasury bill yield was less than one percent, so the -100 and -200 basis point scenarios are not presented.Estimations of net interest income used in preparing the table below are based upon the assumptions that the total composition of interest-earning assets and interest-bearing liabilities does not change materially and that any repricing of assets or liabilities occurs at anticipated product and market rates for the alternative rate environments as of the dates presented.The estimation of net interest income does not include any projected gain or loss related to the sale of loans or securities or income derived from non-interest income sources, but does include the use of different prepayment assumptions in the alternative interest rate environments.Although certain assets and liabilities may have similar maturities or periods to repricing, they may react differently to changes in market interest rates.Assumptions may not reflect how actual yields and costs respond to market changes. The interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types of assets and liabilities may lag behind changes in market interest rates.Certain assets, such as adjustable-rate mortgage (“ARM”) loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset.In the event of a change in interest rates, prepayment and early withdrawal levels would likely deviate significantly from those assumed.It is important to consider that the changes in estimated net interest income are for a cumulative four-quarter period.These do not reflect the earnings expectations of management. Percentage Change in Net Interest Income Change (in Basis Points) At September 30, in Interest Rates (1) 2009 2008 -100 bp N/A -0.67% 000 bp +100 bp 0.84% -2.20% +200 bp -0.54% -5.08% +300 bp -2.41% -8.62% (1) Assumes an instantaneous, permanent and parallel change in interest rates at all maturities. The increase in estimated net interest income at September 30, 2009 compared to September 30, 2008 in the +100 basis point scenario is due primarily to the anticipated increase in the yield on interest-earning assets as cash flows from mortgage-related assets are invested in higher yielding interest-earning assets.At September 30, 2008, net interest income decreased in the +100 basis point scenario due to the level of interest rates at that time.The primary reason for this change was the significant decrease in mortgage rates that occurred during fiscal year 2009.This caused the weighted average life (“WAL”) of mortgage assets to shorten significantly, as borrowers have an economic incentive to refinance their mortgages into lower interest rates.In the +200 and +300 basis point scenarios, the cash flows from mortgage-related assets slow significantly, as the economic incentive for borrowers to refinance is reduced or eliminated, resulting in interest-bearing liabilities repricing at a faster pace than interest-earning assets, thus reducing net interest income.The increase in the cost of deposits in these scenarios is primarily a result of the relatively short average maturity of the Bank’s certificate of deposit portfolio.The increase in the cost of deposits is also due to anticipated increases in the cost of money market accounts.Changes in interest rates on the mortgage loan and MBS portfolios happen at a slower pace in these scenarios, compared to interest-bearing liabilities, because only the cash flow received on the repayment of these portfolios is reinvested at higher rates.In addition, caps on adjustable-rate products limit the rate increase on these assets in rising rate environments. The decrease in the sensitivity of estimated net interest income since September 30, 2008 in the increasing rate scenarios was primarily driven by the extension of maturities on existing borrowings, either through maturities that were renewed into new longer-term advances or through the refinance of existing borrowings into borrowings with a longer term to maturity. 15 The following table sets forth the percentage change in estimated MVPE at each period presented based on the indicated instantaneous, parallel and permanent change in interest rates.The MVPE is defined as the net of the present value of the cash flows of an institution’s existing assets, liabilities and off-balance sheet instruments.The percentage change in each interest rate environment represents the difference between MVPE in the base case and MVPE in each alternative interest rate environment.At September 30, 2009, the three-month Treasury bill was less than one percent, so the -100 and -200 basis point scenarios are not presented.The estimations of MVPE used in preparing the table below are based upon the assumptions that the total composition of interest-earning assets and interest-bearing liabilities does not change, that any repricing of assets or liabilities occurs at current product or market rates for the alternative rate environments as of the dates presented and that different prepayment rates are used in each alternative interest rate environment.The estimated MVPE results from the valuation of cash flows from financial assets and liabilities over the anticipated lives of each for each interest rate environment.The table presents the effects of the change in interest rates on our assets and liabilities as they mature, repay or reprice, as shown by the change in the MVPE in changing interest rate environments. Percentage Change in MVPE Change (in Basis Points) At September 30, in Interest Rates (1) 2009 2008 -100 bp N/A 0.36% 000 bp +100 bp -4.92% -6.99% +200 bp -18.11% -19.37% +300 bp -34.32% -34.88% (1) Assumes an instantaneous, permanent and parallel change in interest rates at all maturities. Changes in the estimated market values of our financial assets and liabilities drive changes in the estimates of MVPE.The market value of shorter term-to-maturity financial instruments is less sensitive to changes in interest rates than the market value of longer term-to-maturity financial instruments.Because of this, our certificates of deposit (which have relatively short average lives) tend to display less sensitivity to changes in interest rates than do our mortgage-related assets (which have relatively long average lives).However, the expected average lives of our mortgage-related assets varies under different interest rate environments because borrowers have the ability to prepay their mortgage loans.Prepayment assumptions change on mortgage-related assets under various interest rate environments because many borrowers look to obtain financing at the lowest cost available.Generally, there is no penalty to prepay a mortgage loan we have originated or purchased.If interest rates decrease, the borrower has an economic incentive to lower their mortgage payment (through a lower interest rate) with only the fees associated with the new mortgage or loan modification to obtain the lower cost mortgage.In a decreasing rate environment, prepayments increase and the average life of a mortgage shortens compared to higher interest rate environments.When interest rates increase, the economic incentive for borrowers to refinance or modify their mortgage debt is reduced, resulting in lower prepayment speed assumptions and longer average lives. The Bank’s MVPE declines in the rising interest rate environments.As rates increase, the estimated fair values of the liabilities with short average lives do not respond to rates in the same manner as the longer maturity assets, such as our fixed-rate loans, which have longer average lives.The prepayment assumptions on the fixed-rate loans in particular, and all mortgage-related assets in general, anticipate prepayment rates in the increasing rate environments that would likely only be realized through normal changes in borrowers lives, such as divorce, death, job-related relocations, and other life changing events.The lower prepayment assumptions extend the expected average lives on these assets, relative to assumptions in the base case, thereby increasing their sensitivity to changes in interest rates.The net effect of these characteristics of short-lived liabilities and long-lived assets is to increase the sensitivity of the Bank to changes in interest rates the more rates increase. The sensitivity of the Bank’s MVPE as of September 30, 2009 decreased from September 30, 2008.This was primarily due to lower interest rates at September 30, 2009 that resulted in shorter average lives of mortgage-related assets.In addition, the Bank extended the average lives of borrowings during the year.This was accomplished primarily by rolling borrowings that matured during the year into longer-term borrowings and refinancing existing borrowings in order to increase their term to maturity. General assumptions used by management to evaluate the sensitivity of our financial performance to changes in interest rates presented in the tables above are utilized in, and set forth under, the gap table and related notes beginning on page 17.Although management finds these assumptions reasonable given the constraints described above, the interest rate sensitivity of our assets and liabilities and the estimated effects of changes in interest rates on our net interest income and MVPE indicated in the above tables could vary substantially if different assumptions were used or actual experience differs from these assumptions. 16 Gap Table:The gap table summarizes the anticipated maturities or repricing of our interest-earning assets and interest-bearing liabilities as of September 30, 2009, based on the information and assumptions set forth in the notes below. Within Three to More Than More Than Three Twelve One Year to Three Years Over Months Months Three Years to Five Years Five Years Total Interest-earning assets: (Dollars in thousands) Loans receivable: (1) Mortgage loans: Fixed $ 279,485 $ 699,326 $ 1,037,200 $ 627,382 $ 1,665,871 $ 4,309,264 Adjustable 126,725 643,391 275,580 36,551 7,758 1,090,005 Other loans 138,559 23,325 23,263 8,423 11,006 204,576 Investment securities (2) 6,579 56,255 272,128 119,052 27,091 481,105 MBS (3) 262,380 687,677 445,278 210,973 331,305 1,937,613 Other interest-earning assets 26,964 26,964 Total interest-earning assets 840,692 2,109,974 2,053,449 1,002,381 2,043,031 8,049,527 Interest-bearing liabilities: Deposits: Savings (4) 100,238 8,407 19,384 15,035 83,332 226,396 Checking (4) 10,237 31,295 109,722 59,748 228,973 439,975 Money market (4) 37,314 103,516 195,063 167,458 344,806 848,157 Certificates 571,336 1,069,794 936,899 135,121 931 2,714,081 Borrowings (5) 53,609 395,000 976,000 1,220,000 495,000 3,139,609 Total interest-bearing liabilities 772,734 1,608,012 2,237,068 1,597,362 1,153,042 7,368,218 Excess (deficiency) of interest-earning assets over interest-bearing liabilities $ 67,958 $ 501,962 $ (183,619 ) $ (594,981 ) $ 889,989 $ 681,309 Cumulative excess (deficiency) of interest-earning assets over interest-bearing liabilities $ 67,958 $ 569,920 $ 386,301 $ (208,680 ) $ 681,309 Cumulative excess (deficiency) of interest-earning assets over interest-bearing liabilities as a percent of total assets at September 30, 2009 0.81 % 6.78 % 4.60 % (2.48 )% 8.11 % Cumulative one-year gap at September 30, 2008 1.90 % Cumulative one-year gap at September 30, 2007 (11.57 )% 17 (1)ARM loans are included in the period in which the rate is next scheduled to adjust or in the period in which repayments are expected to occur, or prepayments are expected to be received, prior to their next rate adjustment, rather than in the period in which the loans are due.Fixed-rate loans are included in the periods in which they are scheduled to be repaid, based on scheduled amortization and prepayment assumptions. Balances have been reduced for non-performing loans, which totaled $30.9 million at September 30, (2)Based on contractual maturities, terms to call date or pre-refunding dates as of September 30, 2009, and excludes the unrealized loss adjustment of $401 thousand on AFS investment securities. (3)Reflects estimated prepayments of MBS in our portfolio, and excludes the unrealized gain adjustment of $54.9 million on AFS MBS. (4)Although our checking, savings and money market accounts are subject to immediate withdrawal, management considers a substantial amount of such accounts to be core deposits having significantly longer effective maturities.The decay rates (the assumed rate at which the balance of existing accounts would decline) used on these accounts are based on assumptions developed from our actual experience with these accounts.If all of our checking, savings and money market accounts had been assumed to be subject to repricing within one year, interest-bearing liabilities which were estimated to mature or reprice within one year would have exceeded interest-earning assets with comparable characteristics by $653.6 million, for a cumulative one-year gap of (7.78)% of total assets. (5)Borrowings exclude $34.2 million of deferred prepayment penalty costs and $797 thousand of deferred gain on the terminated interest rate swap agreements. The change in the one-year gap from a positive 1.90% at September 30, 2008 to a positive 6.78% at September 30, 2009 occurred for two reasons.The first was a reduction of liabilities repricing in the upcoming year.This was accomplished primarily by renewing borrowings that matured during the year into longer-term borrowings and refinancing certain existing borrowings in order to increase their term to maturity.The second reason for the change in the one-year gap was the decrease in interest rates, which is expected to cause an increase in the projected cash flows in the upcoming year from mortgage loan prepayments.This results in shorter average lives and quicker repricing of assets than the September 30, 2008 projections. The gap table summarizes the anticipated maturities or repricing of our interest-earning assets and interest-bearing liabilities as of September 30, 2009, based on the information and assumptions set forth in the notes above.Cash flow projections for mortgage loans and MBS are calculated based on current interest rates.Prepayment projections are subjective in nature, involve uncertainties and assumptions and, therefore, cannot be determined with a high degree of accuracy. Although certain assets and liabilities may have similar maturities or periods to repricing, they may react differently to changes in market interest rates.Assumptions may not reflect how actual yields and costs respond to market changes. The interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types of assets and liabilities may lag behind changes in market interest rates.Certain assets, such as ARM loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset.In the event of a change in interest rates, prepayment and early withdrawal levels likely would deviate significantly from those assumed in calculating the gap table.For additional information regarding the impact of changes in interest rates, see the “Percentage Change in Net Interest Income” and “Percentage Change in MVPE” tables above. Financial Condition Total assets increased $348.4 million from $8.06 billion at September 30, 2008 to $8.40 billion at September 30, 2009.The increase in assets was primarily attributed to an increase in investment securities of $338.3 million and an increase in loans receivable of $283.2 million, partially offset by a decrease in MBS of $241.9 million. The increase in the investment securities portfolio was a result of cash flows from the MBS portfolio being used to purchase investment securities.The increase in loans receivable was due substantially to purchases. Total liabilities increased $278.3 million from $7.18 billion at September 30, 2008 to $7.46 billion at September 30, 2009.The increase in liabilities was a result of an increase of $304.7 million in deposits, primarily in the certificate of deposit portfolio.We believe the turmoil in the credit and equity markets has made deposit products in well-capitalized financial institutions, like the Bank, desirable for many customers.In response to the economic recession, households have increased their personal savings rate which we believe has also contributed to our growth in deposits. Stockholders’ equity increased $70.1 million from $871.2 million at September 30, 2008 to $941.3 million at September 30, 2009. 18 Loans Receivable.The loan portfolio increased $283.2 million from $5.32 billion at September 30, 2008 to $5.60 billion at September 30, 2009.The increase in loans receivable was due to originations and purchases of $1.45 billion, partially offset by principal repayments of $1.08 billion.The increase was primarily a result of $191.8 million of loan purchases from nationwide lenders.The loans purchased from nationwide lenders during fiscal year 2009 had an average credit score of 745 at the time of origination and a weighted average LTV ratio of 50% at the time of purchase.The majority of the loans were originated in years outside of the years with peak real estate values and non-traditional underwriting standards.Approximately 80% were originated in 2004 or earlier and approximately 20% were originated in 2008.Additionally, states that have experienced historically high foreclosure rates were avoided.All of the loans purchased during fiscal year 2009 were current and performing in accordance with repayment terms at September 30, 2009.See additional discussion regarding underwriting standards for purchased loans in the section entitled “Lending Practices and Underwriting Standards” in Part I, Item 1 of the Annual Report on Form 10-K. Loans purchased from nationwide lenders represented approximately 12% of the loan portfolio at September 30, 2009 compared to 14% at September 30, 2008, and were secured by properties located in each of the continental 48 states and Washington, D.CAt September 30, 2009, purchased loans from nationwide lenders in the following states comprised 5% or greater of total purchased loans: Illinois 12%; Texas 8%, Florida and New York 7%.As of September 30, 2009, the average balance of a purchased one- to four-family loan was approximately $350 thousand while the average balance of an originated one- to four-family loan was approximately $130 thousand. The yield on our loan portfolio decreased 31 basis points, from 5.69% at September 30, 2008 to 5.38% at September 30, 2009 as a result of modifications, refinances and originations at rates lower than the overall portfolio rate.Approximately 20% of our one- to four- family loan portfolio repriced to lower market rates during fiscal year 2009 as a result of modifications and refinances. Included in the loan portfolio at September 30, 2009 were $263.6 million of interest-only ARM loans, the majority of which were purchased from nationwide lenders during fiscal year 2005.These loans do not typically require principal payments during their initial term, and primarily have initial interest-only terms of either five or ten years.At September 30, 2009, $256.2 million, or 97%, of these loans were still in their interest-only payment term.As of September 30, 2009, $124.9 million will begin to amortize principal within two years, $9.4 million will begin amortizing principal within two-to-five years, $100.9 million will begin amortizing within five-to-seven years, and the remaining $21.0 million will begin to amortize principal within seven-to-ten years.Loans of this type generally are considered to be of greater risk to the lender because of the possibility that the borrower may default once principal payments are required.We attempt to mitigate the risk of interest-only loans by using prudent underwriting criteria.Purchased loans had an average credit score of 737 and an average LTV ratio of 80% or less at the time of purchase.The Bank has not purchased any interest-only ARM loans since 2006 and discontinued offering an interest-only ARM product during fiscal year 2008.At September 30, 2009, $13.5 million, or 44% of non-performing loans, were interest-only and $3.0 million was reserved in the allowance for loan losses for these loans.Non-performing interest-only loans represented approximately 5% of the total interest-only portfolio and 0.24% of the total loan portfolio at September 30, 2009.See discussion regarding the allowance for loan losses in “Critical Accounting Policies – Allowance for Loan Losses.” Historically, the Bank’s underwriting guidelines have provided the Bank with loans of high quality and low delinquencies, and low levels of non-performing assets compared to national levels.Of particular importance is the complete documentation required for each loan the Bank originates and purchases.This allows the Bank to make an informed credit decision based upon a thorough assessment of the borrower’s ability to repay the loan, compared to underwriting methodologies that do not require full documentation.The continued decline in the housing and real estate markets, as well as the current economic environment, specifically the level of unemployment, contributed to an increase in our non-performing loan balance during fiscal year 2009.The balance of our non-performing loans increased from $13.7 million at September 30, 2008 to $30.9 million at September 30, 2009.Our ratio of non-performing loans to total loans increased from 0.26% at September 30, 2008 to 0.55% at September 30, 2009.At September 30, 2009, our allowance for loan losses was $10.2 million or 0.18% of the total loan portfolio and 33% of total non-performing loans.This compares with an allowance for loan losses of $5.8 million or 0.11% of the total loan portfolio and 42% of total non-performing loans as of September 30, 2008.See additional discussion of asset quality in Part I, Item 1 of the Annual Report on Form 10-K. The Bank generally prices its one- to four-family loan products based on secondary market and competitor pricing.During the fiscal year ended September 30, 2009, the average rate on the Bank’s 30-year fixed-rate loans, with no points paid by the borrower, were approximately 220 basis points above the average 10-year Treasury rate, while the average rate on the Bank’s 15-year fixed-rate loans were approximately 170 basis points above the average 10-year Treasury rate. Conventional one- to four-family loans may be sold on a bulk basis for portfolio restructuring or on a flow basis as loans are originated to reduce interest rate risk and/or maintain a certain liquidity position.The Bank generally retains the servicing on these sold loans.ALCO determines which conventional one- to four-family loans are to be originated as “Held for Sale” or “Held for Investment.”Conventional loans originated as “Held for Sale” are to be sold in accordance with policies set forth by ALCO.Conventional loans originated as “Held for Investment” are generally not eligible for sale unless a specific segment of the portfolio qualifies for asset restructuring purposes.Subsequent to September 30, 2009, management began pursuing an opportunity to swap $200.0 million of fixed-rate one- to four-family loans for securities.Additionally, management is evaluating the possibility of selling a portion of fixed-rate one- to four-family loans on a flow basis. 19 The following table summarizes the activity in the loan portfolio for the periods indicated, excluding changes in loans in process, deferred fees, and allowance for loan losses.Loans that were paid-off as a result of refinances are included in ‘repayments.’Loan modification activity is not included in the activity in the following table because a new loan is not generated at the time of modification.During fiscal year 2009, the Bank modified $1.14 billion loans with a weighted average decrease in rate of 87 basis points.The modified balance and rate are included in the ending loan portfolio balance and rate.The weighted average contractual life of our mortgage loan portfolio was 23 years at both September 30, 2009 and 2008. For the Three Months Ended September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 Amount Rate Amount Rate Amount Rate Amount Rate (Dollars in thousands) Beginning balance $5,587,130 5.36 % $5,422,798 5.50 % $5,506,352 5.63 % $5,379,845 5.66 % Originations and refinances: Fixed 255,441 5.07 325,640 4.96 276,888 5.06 130,406 5.77 Adjustable 37,948 4.75 32,652 4.78 25,269 4.83 35,437 5.23 Purchases: Fixed 24,670 5.08 37,912 5.11 33,226 5.18 14,005 5.76 Adjustable 11,662 4.82 9,544 5.04 70,349 4.90 132,064 5.09 Repayments (266,362) (322,104) (311,733) (183,532) Transfer of modified loans from (to) LHFS 81,190 (175,862) Other (1) (3,539) (502) (1,691) (1,873) Ending balance $5,646,950 5.29 % $5,587,130 5.36 % $5,422,798 5.50 % $5,506,352 5.63 % For the Year Ended 2009 2008 Amount Rate Amount Rate (Dollars in thousands) Beginning balance $5,379,845 5.66 % $5,346,626 5.68 % Originations and refinances Fixed 988,375 5.12 652,011 5.87 Adjustable 131,306 4.91 168,824 6.16 Purchases: Fixed 109,813 5.21 47,795 5.82 Adjustable 223,619 5.01 71,836 5.67 Repayments (1,083,731) (899,178) Transfer of modified loans from (to) LHFS (94,672) Other (1) (7,605) (8,069) Ending balance $5,646,950 5.29 % $5,379,845 5.66 % (1) Amount consists of transfers to real-estate owned and net fees advanced. 20 Mortgage-Backed Securities.The balance of MBS decreased $241.9 million from $2.23 billion at September 30, 2008 to $1.99 billion at September 30, 2009.The decrease in the balance was a result of some cash flows from the MBS portfolio being reinvested into short-term investment securities.Management primarily purchases MBS issued by U.S.
